Exhibit 10.23
FIRST AMENDMENT OF LEASE
          THIS FIRST AMENDMENT OF LEASE (this “Amendment”) is made as of the
21st day of December, 2009, by 200 DISCOVERY PARK, LLC, a Massachusetts limited
liability company (“Landlord”), and FORRESTER RESEARCH, INC., a Delaware
corporation (“Tenant”).
Recitals
          A. Landlord’s predecessor, BHX, LLC, a Massachusetts limited liability
company, as Trustee of Acorn Park I Realty Trust, a Massachusetts nominee trust
(“Original Landlord”), and Tenant are parties to a Lease dated September 29,
2009 (the “Lease”), pursuant to which Landlord has leased to Tenant space in
Building 200 of the project commonly known as Cambridge Discovery Park,
Cambridge, Massachusetts. All capitalized terms used in this Amendment which are
defined in the Lease and not otherwise defined in this Amendment shall have the
meanings given in the Lease.
          B. Contemporaneously herewith, Landlord is closing the construction
loan satisfying the Closing Contingency and, as contemplated by Section 2.10 of
the Lease, the Parcel 200 Transaction is being closed. In conjunction with and
as a part of the closing of such transactions: (i) Ground Lessor and Original
Landlord are entering into a Second Amendment of Ground Lease dated on or about
even date herewith, pursuant to which the Original Ground Lease is amended to
release Parcel 200 and the parcel described in Exhibit A-4 hereto (the “Garage A
Parcel”); (ii) Ground Lessor and Landlord are entering into a Ground Lease (the
“Parcel 200 Ground Lease”) dated on or about even date herewith, pursuant to
which Ground Lessor is ground leasing Parcel 200 to Landlord; (iii) Ground
Lessor and Parking Garage A, LLC, a Massachusetts limited liability company
(“Garage A Owner”), are entering into a Ground Lease dated on or about even date
herewith, pursuant to which Ground Lessor is ground leasing the Garage A Parcel
to Garage A Owner; and (iv) Ground Lessor, Original Landlord, Building 100
Landlord, Landlord and Garage A Owner are entering into an Amended and Restated
Declaration of Easements, Covenants, Conditions and Restrictions for Cambridge
Discovery Park dated on or about even date herewith, pursuant to which the
Declaration is amended and restated in its entirety.
          C. Landlord and Tenant desire to enter into this Amendment consistent
with the transactions described in recital paragraph B and to confirm various
facts and determinations that have been made pursuant to the Lease.
Statement of Amendment
          For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
          1. Substitute Landlord. As contemplated by Section 2.10 of the Lease,
the parties acknowledge that Landlord is the Substitute Landlord and is
substituted for Original Landlord for all purposes of the Lease. The notice
address for Landlord shall be the same as that set forth for Original Landlord
in Item 13B of the Summary of Basic Terms.
          2. Summary of Basic Terms. Items 3C, 3D, 3E, 3F, 8 and 9 of the
Summary of Basic Terms are deleted and the following substituted in place
thereof:

  3C.   Project: The land described in Exhibit A-1 and depicted on Exhibit B-1
and Exhibit B-2 (the “Land”), together with the Building, the Other Buildings
and any other improvements now or hereafter thereon, now commonly known as
Cambridge Discovery Park, Cambridge, Massachusetts, together with other areas
used from time to time for parking for the Buildings. The fee simple interest in
the Land is owned by BHX, LLC, as Trustee of Acorn Park Holdings Realty Trust, a
Massachusetts nominee trust (together with its successors and

 



--------------------------------------------------------------------------------



 



      assigns, “Ground Lessor”). The entire Project is subject to an Amended and
Restated Declaration of Easements, Covenants, Conditions and Restrictions for
Cambridge Discovery Park (as the same may be amended from time to time, the
“Declaration”) dated December 21, 2009, recorded with the Middlesex South
District Registry of Deeds and filed with the Middlesex South Registry District
of the Land Court. Ground Lessor has leased a portion of the Land, being more
particularly described in Exhibit A-2 (“Parcel 100”), to TBCI, LLC, as Trustee
of 100 Discovery Park Realty Trust (together with its successors and assigns,
“Building 100 Landlord”), pursuant to a Ground Lease dated March 22, 2005 by
Ground Lessor and Building 100 Landlord, notice of which is recorded with the
Middlesex South District Registry of Deeds in Book 44910, Page 119 and filed
with the Middlesex South Registry District of the Land Court as Document
No. 1349427. Ground Lessor has leased a portion of the Land, being more
particularly described in Exhibit A-3 (“Parcel 200”), to Landlord pursuant to a
Ground Lease dated December 21, 2009 by Ground Lessor and Landlord, notice of
which is recorded with the Middlesex South District Registry of Deeds and filed
with the Middlesex South Registry District of the Land Court. Ground Lessor has
leased a portion of the Land, being more particularly described in Exhibit A-4
(the “Garage A Parcel”), to Parking Garage A, LLC, a Massachusetts limited
liability company (“Garage A Owner”), pursuant to a Ground Lease dated
December 21, 2009 by Ground Lessor and Garage A Owner, notice of which is
recorded with the Middlesex South District Registry of Deeds and filed with the
Middlesex South Registry District of the Land Court. Ground Lessor has leased
all of the Land other than Parcel 100, Parcel 200 and the Garage A Parcel (the
“Residual Parcel”) to Original Landlord, pursuant to a Ground Lease (as the same
may be amended from time to time, the “Original Ground Lease”) dated
November 17, 2000, notice of which is recorded with the Middlesex South District
Registry of Deeds in Book 32042, Page 546 and filed with the Middlesex South
Registry District of the Land Court as Document No. 1155608, as amended. The
Project may be expanded, in accordance with Section 2.7 of the Declaration, and
contracted, in accordance with Section 2.8 of the Declaration.     3D.  
Leasable Square Footage of the Premises: Approximately 191,242 square feet,
subject to actual determination and adjustment as provided in Section 2.5.    
3E.   Leasable Square Footage of the Building: Approximately 200,933 square
feet, subject to actual determination and adjustment as provided in Section 2.5.
    3F.   Leasable Square Footage of the Project: Approximately 329,534 square
feet, consisting of (i) approximately 200,933 square feet in the Building,
subject to actual determination and adjustment as provided in Section 2.5, and
(ii) an agreed upon 128,601 square feet in Building 100. For purposes of
determining the Leasable Square Footage of the Project, the TIAX Buildings,
which are intended to be demolished as provided in Section 2.7, shall be assumed
to have been demolished; provided, however, that if, for any portion of the
Lease Term, any portion of the TIAX Buildings has not been demolished in
accordance with Section 2.7, the square footage of such portion of the TIAX
Buildings shall be included in the calculation of the Leasable Square Footage of
the Project for such portion of the Lease Term. The Leasable Square Footage of
the Project may change from time to time as Other Buildings are constructed.    
8.   Tenant’s Parking Allocation: 1.5 parking spaces per 1,000 square feet of
the Premises (287 parking spaces if the Leasable Square Footage of the Premises
is 191,242 square feet). Tenant shall also have the right to certain additional
parking spaces, in accordance with Section 2.3.

-2-



--------------------------------------------------------------------------------



 



  9.   Base Rent: Base Rent for the Initial Term shall be as follows:

                                      MONTHLY   PSF PERIOD   ANNUAL RATE   RATE
  RATE
Commencement Date until Base Rent Commencement Date
    -0-       -0-       -0-  
Base Rent Commencement Date until third monthly anniversary of Base Rent
Commencement Date *
  $ 5,007,303.00     $ 417,275.25     $ 31.50  
Day immediately following third monthly anniversary of Base Rent Commencement
Date through last day of fifth Lease Year
  $ 6,024,123.00     $ 502,010.25     $ 31.50  
First day of sixth Lease Year until last day of tenth Lease Year
  $ 6,406,607.00     $ 533,883.91     $ 33.50  
First day of 11th Lease Year until last day of 15th Lease Year
  $ 6,789,091.00     $ 565,757.58     $ 35.50  

 

*   For the first three (3) months commencing on the Base Rent Commencement
Date, Base Rent is charged on the basis of the Leasable Square Footage of the
Premises located on the first through the fifth floors of the Building
(approximately 158,962 square feet) and is not charged on the portion of the
Premises located on the sixth floor of the Building (approximately 32,280 square
feet).

      The above schedule of Base Rent is based the Leasable Square Footage of
the Premises being 191,242 square feet (158,962 square feet on the first through
fifth floors of the Building and 32,280 square feet on the sixth floor of the
Building). The Base Rent shall be subject to adjustment on the basis of the
actual Leasable Square Footage of the Premises determined in accordance with
Section 2.5. The Base Rent shall also be subject to adjustment by reason of
exercise of the Expansion Option pursuant to Section 2.9.         The Base Rent
during the Extension Terms will be determined in accordance with Section 4.1(b).

          3. Definitions.
               a. Additional Definitions. The following definitions are added to
Article I of the Lease:
     “Garage A” means the structured parking facility depicted as “Future Garage
A” on the Projected Site Plan.
     “Garage A Owner” has the meaning given in Item 3C of the Summary of Basic
Terms.
     “Garage A Parcel” has the meaning given in Item 3C of the Summary of Basic
Terms.
     “Partial Garage A” means the first two levels of Garage A.

-3-



--------------------------------------------------------------------------------



 



               b. Expansion. The definition of Expansion in Article I of the
Lease is amended to change “46,080 leasable square feet,” where the same appears
therein, to “29,650 leasable square feet.”
               c. Parcel 200. The definition of Parcel 200 in Article I of the
Lease is deleted and the following substituted in place thereof:
          “Parcel 200” has the meaning given in Item 3C of the Summary of Basic
Terms.
               d. Tenant’s Building Share. The third sentence of the definition
of Tenant’s Building Share in Article I of the Lease is deleted and the
following substituted in place thereof:
     Initially, Tenant’s Building Share shall be 95.2% (191,242/200,933).
               e. Tenant’s Project Share. The third sentence of the definition
of Tenant’s Project Share in Article I of the Lease is deleted and the following
substituted in place thereof:
     Initially, Tenant’s Project Share (other than with respect to Food Service
Costs and Fitness Facility Costs) shall be 58.0% (191,242/329,534).
          4. Section 2.3(a). Section 2.3(a) of the Lease is deleted and the
following substituted in place thereof:
          (a) General. Subject to the Rules and Regulations, Tenant’s Invitees
are authorized to use 1.5 parking spaces in the Parking Areas per 1,000 square
feet of the Premises (287 parking spaces if the Leasable Square Footage of the
Premises is 191,242 square feet). In addition, Landlord shall make available, or
cause to be made available, to Tenant from time to time any additional available
parking spaces in the Parking Areas to the extent permitted by Legal
Requirements, provided that such parking spaces are not (i) committed to other
occupants of the Project, (ii) reasonably required for use in connection with
any construction or demolition activity, or (iii) reasonably required for use in
connection with the maintenance, repair and/or management of any portion of the
Project (the “Additional Parking”). There will be no charge to Tenant for the
use of surface parking spaces (“Surface Spaces”) in the Parking Areas. During
the first 30 months of the Lease Term, the charge for parking spaces in Garage A
(“Garage A Spaces”) shall be $75 per space per month. After the first 30 months
of the Lease Term, the parking charge for Garage A Spaces shall be the fair
market charge therefor as established pursuant to the Declaration, but in no
event less than $75 per space per month. If and to the extent required by the
City of Cambridge, Tenant will directly charge Tenant’s employees using the
Garage A Spaces allocated to Tenant at the market rate for those parking spaces,
but not in any event less than the parking charges for such spaces provided for
in this Section 2.3(a); provided that Landlord’s sole remedy for any failure of
Tenant to so charge its employees shall be an action to specifically enforce
such obligation, and such failure by Tenant shall not constitute an Event of
Default. Tenant will provide to the City of Cambridge such documentation
regarding the pass-through of parking charges to its employees *that the City of
Cambridge may require. The charges for Garage A Spaces will be paid to Garage A
Owner or to an operator of Garage A as designated by Garage A Owner. The
allocation of Tenant’s parking spaces as between Surface Spaces and Garage A
Spaces shall be determined pursuant to the Declaration.
          5. Sections 2.3(c), 2.3(d) and 2.3(e). Sections 2.3(c), 2.3(d) and
2.3(e) of the Lease are deleted and the following Sections 2.3(c) and 2.3(d)
substituted in place thereof:

-4-



--------------------------------------------------------------------------------



 



          (c) Replacement of Existing Surface Lot. The Parking Areas existing as
of the date of this Lease are as depicted on the Current Site Plan, and include
a surface Parking Area across Acorn Park Drive from the Building as depicted on
the Current Site Plan (the “Existing Surface Lot”). By the Commencement Date,
Landlord shall cause the Existing Surface Lot to be eliminated and converted to
green space.
          (d) Garage A. Garage A Owner shall, by the Commencement Date, cause
substantial completion of Partial Garage A to be achieved such that Partial
Garage A will be available for parking by Tenant’s Invitees in accordance with
Legal Requirements. If Garage A Owner achieves substantial completion of Partial
Garage A prior to the earliest of (i) the date on which a lease for the
Expansion (whether by amendment of this Lease or by a new lease) commences, if
Tenant exercises the Expansion Option, (ii) if an Other Building, other than
Building 100, is constructed, the date on which the first lease of space in such
Other Building commences, or (iii) the last day of the third Lease Year (the
earliest of such dates being called the “Garage A Trigger Date”), then, from the
Commencement Date until the Garage A Trigger Date, Tenant shall pay to Garage A
Owner or to an operator of Garage A as designated by Garage A Owner an annual
supplemental parking charge (the “Supplemental Parking Charge”) in an amount
equal to the product of $100.00 times the number of Structured Spaces in Partial
Garage A times 12. The annual Supplemental Parking Charge shall be paid in equal
consecutive monthly installments. Tenant shall not have any obligation to pay
the Supplemental Parking Charge with respect to any period after the Garage A
Trigger Date. Garage A Owner may, at its option, construct all of Garage A, or
portions of Garage A not a part of and not necessary to support Partial Garage
A, in conjunction with the construction of Partial Garage A.
          6. Section 2.8. Landlord and Tenant confirm that the Commitment
Contingency was satisfied prior to the Commitment Deadline, that the Closing
Contingency is satisfied as of the date of this Amendment (prior to the Closing
Deadline), and that the Construction Loan Closing Date is December 21, 2009.
          7. Section 2.10. Section 2.10 of the Lease is amended to change
“197,402 square feet,” where the same appears therein, to “200,933 square feet,”
and to change “46,080 square feet,” where the same appears therein, to “29,650
square feet.”
          8. Section 3.2. Landlord and Tenant confirm that Tenant has made a
timely election under Section 3.2 of the Lease to have a Third Party Contractor
manage the Tenant Improvements Work. Therefore, the Base Building Work and the
Tenant Improvements Work shall be governed by Section 3.4 and other applicable
provisions of the Lease, and Section 3.3 of the Lease shall not apply and shall
be disregarded.
          9. Section 6.1(e). Section 6.1(e) of the Lease is deleted and the
following substituted in place thereof:
          (e) Common Areas. Landlord shall provide heating and air conditioning
for the Common Areas inside the Building during business hours. Landlord shall
clean, provide lighting, repair, maintain and provide janitorial services for
the Common Areas including, to the extent reasonable, the Parking Areas, in
order to maintain the Common Areas. Without limiting the generality of the above
provisions of this Section 6.1(e), Landlord shall not construct any buildings on
the portion of the Project southerly of Acorn Park Drive, other than a pump
station in accordance with Legal Requirements, and shall maintain such portion
of the Project (other than the pump station) as natural areas or open space with
landscaping consistent with a first class office project in the market area of
the Project and with areas of mowed grass for recreational activities, subject
to Legal Requirements. Notwithstanding the above, any

-5-



--------------------------------------------------------------------------------



 



damage to the Common Areas or Common Facilities caused by any of Tenant’s
Invitees shall be the sole responsibility of Tenant.
          10. Section 13.15. The following Section 13.15 is added to the Lease:
     Section 13.15 Participation in Governmental Matters of Interest. From time
to time as Landlord engages in negotiations with the City of Cambridge or other
applicable governmental authorities, seeks permits or approvals, or amendments
thereof, from the City of Cambridge or other applicable governmental
authorities, or participates in public administrative hearings before the City
of Cambridge or other applicable governmental authorities, in each case with
respect to any matter that would affect the Building, Tenant or the rights of
Tenant under this Lease (any such negotiations, permit or approval matters or
public administrative hearings being called “Governmental Matters of Interest”),
Landlord will promptly notify Tenant of such Governmental Matters of Interest so
as to afford Tenant, at Tenant’s option, a reasonable opportunity to participate
in such Governmental Matters of Interest. Landlord will allow Tenant, at
Tenant’s option and cost, to participate with Landlord in Governmental Matters
of Interest. Notwithstanding any other provisions of this Section 13.15 to the
contrary, Tenant may not participate in any Governmental Matters of Interest to
the extent that such participation is not permitted by the applicable
governmental authority. In the event that Tenant elects not to participate or is
prevented from participating in any Governmental Matters of Interest, Landlord
will advise Tenant promptly of the status of such Governmental Matters of
Interest and will respond in good faith to Tenant’s reasonable inquiries
regarding such Governmental Matters of Interest. It is the intent of this
Section 13.15 that Landlord will advise Tenant of, consult with Tenant
regarding, and permit Tenant to reasonably participate in, Governmental Matters
of Interest. However, the good faith failure by Landlord to perform its
obligations under this Section 13.15 with respect to any particular Governmental
Matter of Interest shall not constitute a default by Landlord under this Lease.
          11. Escrow Agent. Landlord and Tenant confirm that Dionne & Gass LLP
may serve as escrow agent under the escrow agreement to be entered into pursuant
to Section 3.5 of the Lease.
          12. Additional Exhibits. The Lease is amended by adding Exhibits A-3
and A-4 to this Amendment as Exhibits A-3 and A-4 to the Lease.
          13. Exhibit G-2. The following Section 2g is added to Exhibit G-2 to
the Lease:
          g. Backup for Tenant Improvements Costs. Landlord has disclosed to
Tenant, and Tenant acknowledges, that the amounts of the disbursements for which
Landlord may qualify under the Construction Loan depend, in part, upon the
amount of the Tenant Improvements Costs. Therefore, the backup documentation to
be furnished by Tenant with each Disbursement Notice given pursuant to
Section 2a or Section 2b shall be sufficient to enable Landlord to monitor the
amount of the Tenant Improvements Costs then incurred by Tenant and reasonably
satisfactory to Landlord’s construction lender for purposes of disbursements of
the Construction Loan supported by such Tenant Improvements Costs. Landlord
acknowledges that AIA Forms G702 and G703, fully and accurately completed, will
be satisfactory backup documentation with each Disbursement Notice given
pursuant to Section 2a or Section 2b.
          14. Joinder by Garage A Owner. Landlord shall cause Garage A Owner to
execute the Joinder by Garage A Owner set forth below, thereby agreeing, for the
benefit of Tenant, to the provisions of Sections 2.3(a) and 2.3(d) of the Lease
as applicable to the Garage A Parcel. Tenant shall be obligated to Garage A
Owner or to an operator of Garage A as designated by Garage A Owner for the
payment of the charges for Garage A Spaces as provided for in Sections 2.3(a)
and 2.3(d) and for the performance of any other obligations of Tenant under the
Lease relative to the Garage A Parcel; provided

-6-



--------------------------------------------------------------------------------



 



that Landlord shall have the same rights and remedies under the Lease as against
Tenant (without duplication of Tenant’s obligations) by reason of Tenant’s
failure to pay to Garage A Owner (or the designated operator) the charges for
Garage A Spaces that Landlord would have for a failure by Tenant to pay
Additional Rent.
          15. SNDA Agreement. Contemporaneously with the execution of this
Amendment, Ground Lessor, Landlord and Tenant shall enter into an SNDA Agreement
with respect to the Parcel 200 Ground Lease, in the form of Exhibit J hereto,
which shall replace the SNDA Agreement previously entered into by Ground Lessor,
Original Landlord and Tenant with respect to the Original Ground Lease pursuant
to Section 9.1(b) of the Lease.
          16. Inconsistencies; Continuing Effect of Lease. To the extent that
the provisions of this Amendment are inconsistent with the provisions of the
Lease, the provisions of this Amendment will control and the Lease will be
deemed to be amended hereby. Except as amended by this Amendment, the provisions
of the Lease remain in full force and effect.
          17. Captions. The captions to the Sections of this Amendment have been
inserted for convenience only and shall not in any way modify or restrict any
provisions hereof or be used to construe any such provisions.
          18. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which will be an original, but all of which, taken
together, will constitute one and the same Amendment.
          19. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts.
[EXECUTION BY LANDLORD ON FOLLOWING PAGE]

-7-



--------------------------------------------------------------------------------



 



          Landlord has executed this Amendment as of the date first set forth
above.

            200 DISCOVERY PARK, LLC
      By:           Name:           Title:        

[EXECUTION BY TENANT ON FOLLOWING PAGE]

-8-



--------------------------------------------------------------------------------



 



          Tenant has executed this Amendment as of the date first set forth
above.

            FORRESTER RESEARCH, INC.
      By:           Name:           Title:        

[JOINDER BY GARAGE A OWNER ON FOLLOWING PAGE]

-9-



--------------------------------------------------------------------------------



 



JOINDER BY GARAGE A OWNER
          Garage A Owner hereby agrees, for the benefit of Tenant, to the
provisions of Sections 2.3(a) and 2.3(d) of the Lease (as amended by this
Amendment) as applicable to the Garage A Parcel.

            PARKING GARAGE A, LLC
      By:           Name:           Title:      

-10-



--------------------------------------------------------------------------------



 



         

EXHIBIT A-3
Legal Description of Parcel 200
A certain parcel of land situated on the northerly side of Acorn Park Drive in
the City of Cambridge, in the County of Middlesex, Commonwealth of
Massachusetts, bounded and described as follows:
Beginning at a point in the northerly line of Acorn Park Drive, said point lying
S89° 27’ 22” E a distance of seventy-six and sixty-six hundredths (76.66) feet
from the southeasterly corner of Parcel 15 / Lot 11 as shown on the plan
referenced below; thence
N 00° 00’ 00” E a distance of one hundred sixty and seventy-seven hundredths
(160.77) feet to a point; thence
S 90° 00’ 00” E a distance of one hundred sixty eight and sixty-three hundredths
(168.63) feet to a point; thence
N 00° 00’ 00” E a distance of seventy five and zero hundredths (75.00) feet to a
point; thence
S 90° 00’ 00” E a distance of one hundred sixty five and ninety-four hundredths
(165.94) feet to a point; thence
S 00° 00’ 00” E a distance of two hundred twenty one and twenty-five hundredths
(221.25) feet to a point in the northerly line of Acorn Park Drive; thence
Westerly and curving to the left along the arc of a curve having a radius of two
thousand two hundred thirteen and twenty-eight hundredths (2213.28) feet, a
length of one hundred seven and fifty-eight hundredths (107.58) feet to a point;
thence
Westerly and curving to the right along the arc of a curve having a radius of
two thousand one hundred twenty three and twenty-eight hundredths (2123.28)
feet, a length of two hundred five and twenty-six hundredths (205.26) feet to a
point; thence
N 89° 27’ 22” W a distance of twenty two and eighteen hundredths (22.18) feet to
the Point of Beginning, the previous three (3) courses bounding on Acorn Park
Drive as shown on hereafter mentioned plan.
The above described parcel of land contains an area of 64,558 S.F., more/less,
or 1.48 acres, more or less, and is more particularly shown on a plan entitled:
“Ground Lease Plan — (Building 200-300)”, prepared by BSC Group, Inc. and dated
November 5, 2009 (Drawing No. 2467-38), a copy of which is attached to the
Notice of Lease dated December 21, 2009, between BHX, LLC, as Trustee of Acorn
Park Holdings Realty Trust, as landlord, and 200 Discovery Park, LLC, as tenant
which is filed with the Middlesex South Registry District of the Land Court, and
recorded with the Middlesex South Registry of Deeds herewith.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4
Legal Description of Garage A Parcel
A certain parcel of land situated on the northerly side of Acorn Park Drive in
the City of Cambridge, in the County of Middlesex, Commonwealth of
Massachusetts, bounded and described as follows:
Beginning at a point lying N 22° 17’ 00” E a distance of fifty two and
eighty-three hundredths (52.83) feet from the most southwesterly corner of
Parcel 13 / Lot 9 (Y4) as shown on the plan referenced below; thence
N 22° 17’ 00” E a distance of two hundred fifty five and no hundredths (255.00)
feet to a point; thence
S 67° 43’ 00” E a distance of two hundred twelve and no hundredths (212.00) feet
to a point; thence
S 22° 17’ 00” W a distance of two hundred twenty four and sixty-seven hundredths
(224.67) feet to a point; thence
N 90° 00’ 00” W a distance of eighty and no hundredths (80.00) feet; thence
N 67° 43’ 00” W a distance of one hundred thirty seven and ninety-eight
hundredths (137.98) feet to the point of beginning.
The above described parcel of land contains an area of 52,937 S.F., more or
less, or 1.22 acres, more or less, and is more particularly shown on a plan
entitled: “Ground Lease Plan — Garage A, prepared by BSC Group, Inc. and dated
November 5, 2009 (Drawing No. 2467-39), a copy of which is attached to the
Notice of Lease dated December 21, 2009, between BHX, LLC, as Trustee of Acorn
Park Holdings Realty Trust, as landlord, and Parking Garage A, LLC, as tenant
which is filed with the Middlesex South Registry District of the Land Court, and
recorded with the Middlesex South Registry of Deeds herewith.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
WITH BHX, LLC, AS TRUSTEE OF ACORN PARK HOLDINGS REALTY TRUST
          THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this
“Agreement”) is entered into as of the ___ day of December, 2009 by BHX, LLC, a
Massachusetts limited liability company, as Trustee of Acorn Park Holdings
Realty Trust, a Massachusetts nominee trust (“Ground Lessor”), 200 DISCOVERY
PARK, LLC, a Massachusetts limited liability company (“Landlord”), and FORRESTER
RESEARCH, INC., a Delaware corporation (“Tenant”).
Recitals
          A. Ground Lessor, as lessor, and Landlord, as lessee, are parties to a
Ground Lease dated December ___, 2009 (the “Ground Lease”), notice of which is
recorded with the Middlesex South District Registry of Deeds in Book ___, Page
___ and filed with the Middlesex South Registry District of the Land Court as
Document No. ___, pursuant to which Ground Lessor leased to Landlord the land
described in Exhibit A hereto.
          B. Landlord and Tenant are parties to a Lease dated September 29,
2009, as amended by a First Amendment of Lease of even date herewith (as so
amended, the “Operating Lease”), pursuant to which Landlord is leasing to
Tenant, and Tenant is leasing from Landlord, space in a building to be
constructed on such land (the “Premises”).
          C. Ground Lessor, Landlord and Tenant desire to enter into this
Agreement in order to address certain matters regarding the relationship between
the Ground Lease and the Operating Lease.
Statement of Agreement
          For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Ground Lessor, Landlord and Tenant agree as
follows:
     1. Consent Not Required. Ground Lessor confirms that Ground Lessor’s
consent is not required for Landlord and Tenant to enter into the Operating
Lease.
     2. Subordination. Subject to the terms of this Agreement, the Operating
Lease is and shall be subject and subordinate in all respects to the Ground
Lease.
     3. Non-Disturbance and Attornment. Termination of the Ground Lease shall
not result in termination of the Operating Lease. In the event that the Ground
Lease is terminated, (a) the Operating Lease shall remain in full force and
effect and shall continue as a direct lease between Ground Lessor and Tenant, on
and subject to the terms and conditions of the Operating Lease, (b) Ground
Lessor shall recognize the Operating Lease and Tenant’s rights thereunder, and
shall not disturb Tenant’s use and occupancy of the Premises on and subject to
the terms and conditions of the Operating Lease, and (c) Tenant shall be bound
to Ground Lessor under the Operating Lease and shall attorn to Ground Lessor as
landlord under the Operating Lease. The above provisions of this Section 3 are
not intended to imply that Ground Lessor has any right to terminate the Ground
Lease by reason of any default thereunder by Landlord, and Ground Lessor
acknowledges that termination of the Ground Lease is not available to Ground
Lessor as a remedy for default by Landlord under the Ground Lease.
     4. Captions. The headings to the Sections of this Agreement have been
inserted for convenience of reference only and shall in no way modify or
restrict any provisions hereof or be used to construe any such provisions.

 



--------------------------------------------------------------------------------



 



     5. Partial Invalidity. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement.
     6. Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be an original, but all of which, taken
together, will constitute one and the same Agreement.
     7. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.
     Executed as a sealed instrument as of the date first written above.

            BHX, LLC, as Trustee of Acorn Park Holdings Realty
Trust
      By:    /s/       Name:           Title:           200 DISCOVERY PARK, LLC
      By:    /s/       Name:           Title:           FORRESTER RESEARCH, INC.
      By:    /s/       Name:           Title:        

-2-